Citation Nr: 1448678	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  14-11 994	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for degenerative disc disease of the lumbar spine with left L4 radiculopathy, previously claimed more generally as a back disorder.  

2.  Entitlement to service connection for mild spondylotic changes and disc space narrowing of the cervical spine.  

3.  Entitlement to service connection for a bilateral hip disorder.  

4.  Entitlement to service connection for a bilateral ankle disorder.  

5.  Entitlement to service connection for an acquired psychiatric disorder, previously claimed as a nervous disorder.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU)


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1983.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In this decision, because there is the required new and material evidence, the Board is reopening his claim of entitlement to service connection for degenerative disc disease of his lumbar spine with left L4 radiculopathy (low back disorder).  But rather than immediately readjudicating this claim on its underlying merits, the Board instead is then remanding this claim and all other claims that also are at issue to the Agency of Original Jurisdiction (AOJ) for further development.

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed October 1984 decision, the RO earlier considered and denied the Veteran's claim of entitlement to service connection for a back disorder.

2.  Evidence since added to the record, however, was not previously submitted to agency decisionmakers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate this claim and raises a reasonable possibility of substantiating it.
CONCLUSIONS OF LAW

1.  The October 1984 rating decision earlier considering and denying service connection for a back disorder is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2013).

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

Since the Board is reopening and then remanding this claim, there is no need to discuss at this juncture whether there has been compliance with the duty-to-notify-and-assist provisions of the VCAA.  This is because, even on the chance there has not been, this would be inconsequential and, therefore, ultimately amount to nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  This includes in terms of apprising the Veteran of the specific reasons this claim was previously denied because the Board is reopening it, regardless, albeit then remanding it for further necessary development before actually readjudicating it on its underlying merits.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).  


Analysis

Because the RO previously denied this claim in an October 1984 rating decision, and the Veteran did not initiate an appeal of that decision, that decision is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002)38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2013).  Consequently, there has to be new and material evidence since that decision to reopen this claim and warrant further consideration of it on its underlying merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

That October 1984 rating decision denied this claim on the basis that the evidence then of record did not establish that the Veteran had a chronic (meaning permanent) back disability in service, and there was no then current evidence of a relationship or correlation ("nexus") between his back complaints in service and then-current disability.  A November 1983 X-ray showed anterior tilting of the coccyx tip.  See the October 1984 rating decision.

So that prior October 1984 decision marks the starting point for determining whether there now is new and material evidence to reopen this claim.  The evidence considered in determining whether new and material evidence has been received is the evidence submitted since the last final and binding denial of the claim, on any basis, so irrespective of whether on the underlying merits or instead a prior petition to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purpose of determining whether it is new and material, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion that is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).


New and material evidence cannot be cumulative (new material of the same kind) nor redundant (duplicate) of the evidence of record at the time of the last prior final denial of the claim and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110 (2010) (finding that the language in the post-VCAA version of 38 C.F.R. § 3.156(a) creates a "low threshold", with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened).  In Shade the Court explained that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court emphasized that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly-submitted evidence of current disability that in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by obtaining an opinion, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with this opinion.  

The Board finds that the newly-received evidence since the October 1984 rating decision, when considered in conjunction with the previous evidence of record, presents a more complete picture of the origin of the Veteran's back disability.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In particular, his lay testimony reflects that he injured his back in service after a night parachute jump.  He reported that trauma impact was referable to his lower spine and transferred to his neck after the night jump.  See the March 2011 private medical statement.  Additionally, in a March 2011 private medical statement, N.O., M.D., indicated the Veteran had endured continuous strong back pain that had worsened over time.  She referenced the parachute jumping in service and explained that this kind of trauma causes inflammatory changes with subsequent degenerative change.  She also surmised that parachute jumping causes bad posture, loss of correct alignment, loss of curvature of the cervical, thoracic, and lumbar lordosis, and can bring on radiculopathy and neuropathy.  She concluded that it is "more probable than not" that the Veteran's back issue is related to the parachute jumping he did in service.

The Veteran was also afforded a VA compensation examination in October 2011 for additional comment concerning the etiology of his back disability.  After review of the claims file and physical examination, the examiner diagnosed lumbar spine degenerative disc disease and left L4 radiculopathy.  But unlike N.O., M.D., the VA examiner concluded that it is less likely than not this back disability is related to the Veteran's military service or military occupational specialty (MOS) as a paratrooper.  This VA examiner explained that, while there is evidence of two episodes of low back pain in the service treatment records (STRs), there is no evidence of continuity and chronicity of low back symptoms until November 2009, more than 26 years after discharge from service.  This VA examiner therefore concluded the Veteran's back pain in service was acute and transitory, and that his current back disability was acquired several years after his military service.

Both the March 2011 private medical statement from N.O., M.D., and the October 2011 VA examination report opine on the etiology of the Veteran's back disability, albeit come to starkly different conclusions, but nonetheless address the reason his claim was previously denied.

This additional evidence, therefore, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate this claim and raises a reasonable possibility of substantiating this claim for service connection for degenerative disc disease of the lumbar spine with left L4 radiculopathy.  Therefore, this evidence is new and material and resultantly sufficient to reopen this claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 3.303.

But because of the differing conclusions in the March 2011 private medical opinion versus the October 2011 VA examination report, rather than immediately readjudicating this claim on its underlying merits (meaning on a de novo basis), the Board instead is remanding this reopened claim to the AOJ for additional medical comment regarding the origins of the Veteran's low back disability and its claimed attribution to his military service - in particular, to parachute jumping.


ORDER

As there is new and material evidence, this claim of entitlement to service connection for degenerative disc disease of the lumbar spine with left L4 radiculopathy, previously claimed more generally as back disorder, is reopened, albeit subject to the further development of this claim on remand.

REMAND

As already alluded to, the Veteran had a VA examination in October 2011 for comment concerning the etiology of his back disability.  The examiner concluded unfavorably, finding it less likely than not that the Veteran's low back disability is related to his military service, including while serving as a paratrooper.  The examiner explained that, although the STRs show treatment for low back problems such as pain, it was an acute and transitory phenomenon, not something chronic or permanent, thus the current back disability was acquired several years after the Veteran's military service.  The examiner pointed out there is no evidence of continuity and chronicity of the low back symptoms experienced in service, but apparently because there is no indication of further treatment after the two instances mentioned.  However, symptoms, not necessarily treatment for them, are the essence of any evidence of continuity of symptomatology according to 38 C.F.R. § 3.303(b).  See Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  

So while it is true that indications of actual treatment are a valid consideration in determining whether there was continuing (i.e., chronic) residual disability, this cannot be the only or sole reason for concluding the Veteran did not continue to experience relevant symptoms during those many intervening years.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence" such as actual treatment records).

The basis of the examiner's opinion is inadequate because she does not appear to have considered the Veteran's lay statements regarding his supposed continuous symptoms since service.  See the March 2011 private medical statement reporting this lengthy history.  Thus, additional medical comment is needed to assist in deciding this claim because, once VA provides an examination in response to a service-connection claim, even if not statutorily obligated to, it must provide an adequate one, else, notify the Veteran why one cannot or will not be provided.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

That said, ultimately, if the Veteran wants to show continuity of symptomatology under 38 C.F.R. § 3.303(b) as an alternative means of establishing chronicity (i.e., permanency) of disease or injury in service to, in turn, link his current low back disability to his service, he has to have one of the conditions specifically identified in § 3.309(a) as chronic, per se.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  And while it is true that degenerative joint disease (DJD), i.e., arthritis, is one such condition, degenerative disc disease (DDD) unfortunately is not.

Nevertheless, the Veteran additionally requested that the RO obtain his VA outpatient treatment records from the local VA Medical Center (VAMC) in San Juan, Puerto Rico, as reflected in a February 2013 statement.  But a preliminary review of his claims file (both the physical and electronic portions of it) indicates the RO did not obtain his VA outpatient treatment records.  Therefore, on remand, these records must be obtained and associated with the claims file for consideration.  VA records are considered part of the record on appeal since they are within VA's constructive possession.  Therefore, as VA has notice of the existence of these VA records, they must be retrieved and associated with the other evidence already on file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Dunn v. West, 11 Vet. App. 462 (1998); Epps v. Brown, 9 Vet. App. 341 (1996); and Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Veteran also submitted an August 2014 statement indicating he has a pending claim with the Social Security Administration (SSA).  Although it is unclear whether he is applying for SSA benefits because of his low back disability at issue in this VA appeal, because of this uncertainty one way or the other the AOJ must also attempt to obtain these records, as well.  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified that VA's duty to assist was limited to obtaining "relevant" SSA records.  The Federal Circuit Court rejected the argument in Golz that SSA records are always relevant and that VA always is required to obtain them.  Relevant records were defined under 38 U.S.C. § 5103A as those relating to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the claim.  Id., at 1321.  The Federal Circuit Court also pointed out that "[n]ot all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim."  Id.  The Federal Circuit Court thus concluded in Golz, "[t]here must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id., at 1323.

Here, as mentioned, while there is no specific indication as to whether these outstanding SSA records are relevant, there is the possibility they are since the low back disability has been the primary source of the Veteran's complaints concerning his physical health.


With regards to the Veteran's other claims for service connection for bilateral hip, bilateral ankle, and acquired psychiatric disorders, the October 2011 VA examiner found no evidence to make then current diagnoses of the claimed bilateral hip and bilateral ankle disorders.  But no VA examination was provided for the acquired psychiatric disorder claim.  And if additional VA treatment records obtained on remand show current diagnoses of these alleged disorders, then the Veteran must be provided another VA compensation examination to assist in determining whether any of these claimed disorders are the result of his military service.

The Board also notices that neither the physical nor electronic portion of the claims file contains a copy of the statement of the case (SOC).  Therefore, on remand, the AOJ also must associate a copy of the SOC with the claims file so the Board, in turn, has opportunity to consider it.

Finally, as the Veteran's claim for a TDIU is impacted by the outcome of his several service-connection claims, the TDIU claim is "inextricably intertwined" with these other claims.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require the claims be adjudicated together.).  See also Hoyer v. Derwinski, 1 Vet. App. 208 (1991) and Holland v. Brown, 6 Vet. App. 443, 446 (1994).  Therefore, the determination of whether he is entitled to service connection for these several claimed disorders must be made prior to deciding his derivative TDIU claim.


Accordingly, these claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate a copy of the August 2014 SOC with the claims file (either the physical or electronic portion of it).  

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed disabilities.  After acquiring this information and obtaining any necessary authorization, obtain and associate all outstanding pertinent records with the claims file (either the physical or electronic portion of it).

A specific request must be made for records from the VA Caribbean Healthcare System in San Juan, Puerto Rico.  

Since, assuming they exist, these records are in the custody of a Federal department or agency, namely, VA, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  So make as many attempts to obtain these records as are necessary to comply with this VA regulation.  If any identified records are not obtainable (or none exist), the Veteran should be appropriately notified and the record clearly documented.  38 C.F.R. § 3.159(e)(1).

3.  Also obtain from the SSA a copy of any decision regarding the Veteran's claim for disability benefits, as well as copies of all medical records underlying the determination.  If any identified records are unobtainable (or none exist), the Veteran must be notified and the record clearly documented.  Id.

4.  After all available records have been obtained and associated with the claims file (either the physical or electronic portion of it), provide the Veteran another VA compensation examination for additional medical comment concerning the etiology of his claimed low back disability.  The claims folder must be made available to the examiner for review, including a complete copy of this remand.  A notation to the effect that this record review took place must be included in the report of the examiner.

All necessary diagnostic testing and evaluation must be performed.  The examiner must provide diagnoses for all disabilities currently involving the Veteran's back.  For each diagnosis rendered (and those previously, including at the conclusion of the prior October 2011 VA compensation examination), the examiner must provide additional opinion concerning whether it is as likely as not (50 percent or greater probability) that the back disability began during the Veteran's military service from August 1979 to August 1983; or, if involving DJD (not just DDD), initially manifested within a year of his discharge from service, meaning by August 1984; or is otherwise related or attributable to any incident of his service - including especially repeated jumps as a paratrooper.  

Note also that, because the Veteran is competent to report experiencing chronic (permanent) low back pain since those parachute jumps during his service, the examiner cannot conclude that the Veteran necessarily did not continue experiencing back pain (after the two documented instances in service) merely because there are no indications of actual further treatment until long after his service.  It is permissible, however, for the examiner to consider this as one factor, just not the only or sole factor, in determining whether the complaints on those two occasions in service ultimately were merely acute and transitory, not instead indicative of chronicity of disease or injury in service or, as is being alleged, continuity of symptomatology since service.

Ultimately, the Board will have to assess the Veteran's credibility concerning this assertion and, therefore, in the process determine the probative value of his lay testimony concerning this.

It is most essential the VA examiner provide explanatory rationale, if necessary citing to specific evidence in the file supporting conclusions.

Ensure the examiner's opinion is responsive to the questions specifically asked.  If not, return the report for all necessary additional information.  38 C.F.R. § 4.2.  


5.  Also if, based on any additional VA outpatient treatment records obtained, or SSA records, the AOJ determines the Veteran has the required current diagnosis accounting for his claimed bilateral hip, bilateral ankle, and/or an acquired psychiatric disorders, schedule him for another VA compensation examination for medical comment, as well, concerning the etiology of these other claimed disabilities - in particular their alleged relationship with his military service.

Since the prior October 2011 VA examiner did not find any objective evidence to support diagnoses of bilateral hip or ankle disorders, additional examination would only be required for these claims in the event additional records obtained on remand tend to suggest the Veteran has these claimed disorders.  Regarding his additionally-claimed acquired psychiatric disorder, for which there apparently has not been an examination, in determining whether one is warranted, consider whether there is indication of this disorder and, if there is, also suggestion this disorder may be the result of the Veteran's military service.

To assist in making these necessary determinations, the claims folder must be made available to the examiner for review, including a complete copy of this remand.  A notation to the effect that this record review took place must be included in the report of the examiner.  


All indicated tests and studies must be performed.  The examiner must provide diagnoses for each claimed disability, i.e., hips, ankles, and acquired psychiatric disorder.  For each diagnosis rendered, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability began during the Veteran's service from August 1979 to August 1983; or, if involving a "chronic" condition of the type contemplated by 38 C.F.R. § 3.309(a), such as arthritis or a psychosis, initially manifested within a year of his discharge from service, meaning by August 1984; or is otherwise related or attributable to any incident of his service - including especially repeated jumps as a paratrooper, or secondarily related (caused or aggravated) by any disability that is.

It is most essential the VA examiner provide explanatory rationale, if necessary citing to specific evidence in the file supporting conclusions.

Ensure the examiner's opinion is responsive to the questions specifically asked.  If not, return the report for all necessary additional information.  38 C.F.R. § 4.2.  

6.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him a supplemental SOC (SSOC) and give him time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


